The Disciplinary Review Board having filed with the Court its decision in DRB 17-164, concluding that STEPHEN P. CHATBURN, formerly of MERCHANTVILLE, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for three months for violating RPC 1.5(b) (unreasonable fee); RPC 1.15(a) (comingling and negligent misappropriation of funds); RPC 1.15(b) (failure to promptly disburse funds to client or third party); RPC 1.15(d) and Rule 1:20-6(recordkeeping); RPC 5.3(a) and (b) (failure to supervise nonlawyer employee);
And good cause appearing;
It is ORDERED that STEPHEN P. CHATBURN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of *304RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further **335ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.